Citation Nr: 0308835	
Decision Date: 05/09/03    Archive Date: 05/20/03

DOCKET NO.  95-14 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected bursitis of the right shoulder, currently 
evaluated as 30 percent disabling.

2.  Entitlement to an increased disability rating for 
service-connected bursitis of the left shoulder, currently 
evaluated as 20 percent disabling.

3.  Entitlement to an increased disability rating for 
service-connected prostatitis, currently evaluated as 20 
percent disabling.


REPRESENTATION

Veteran represented by:	Colorado Division of Social 
Services


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active duty from September 1969 to 
August 1992.

A July 1993 rating decision of the Department of Veterans 
Affairs (VA) Regional Office in Denver, Colorado (the RO) 
granted service connection for prostatitis.  A noncompensable 
disability rating was assigned, effective September 1, 1992.  
Service connection was denied for bilateral shoulder 
disability.  The veteran timely appealed.  A September 1994 
rating action granted an evaluation of 20 percent for the 
service-connected prostatitis, effective September 1, 1992.  
A February 1998 rating decision granted entitlement to 
service connection for bursitis of each shoulder and assigned 
a zero percent evaluation for each shoulder beginning 
September 1, 1992 and a 10 percent evaluation effective 
November 18, 1997.  

In an April 1999 decision, the Board of Veterans' Appeals 
(Board) denied service connection for other claimed 
disabilities and remanded the issues addressed in this 
decision to the RO for additional development, to include 
consideration of the assignment of "staged" ratings 
discussed in Fenderson v. West, 12 Vet. App. 119 (1999).  

A May 2002 rating decision granted an evaluation of 20 
percent for right shoulder bursitis, effective November 18, 
1997; a temporary total disability rating of 100 percent 
under the provisions of 38 C.F.R. § 4.30, effective January 
20, 2000; and a 30 percent evaluation beginning November 29, 
2000.  The same rating decision granted a 10 percent rating 
for left shoulder bursitis, effective November 18, 1997, and 
a 20 percent evaluation, effective November 29, 2000.  This 
case is again before the Board for adjudication.

Other matters

The May 2002 rating decision also denied service connection 
for asthma, a total disability rating based on individual 
unemployability, and increased evaluations for service-
connected bilateral knee disabilities, bilateral pes planus, 
left eye disability, and left ring finger disability.  The 
veteran was notified of those actions in June 2002.  To the 
Board's knowledge, the veteran has not expressed disagreement 
with that rating decision.


FINDINGS OF FACT

1.  The veteran's service-connected right shoulder disability 
is manifested by elevation and abduction to 45 degrees, 
significant weakness and complaints of pain.

2.  The veteran's service-connected left shoulder disability 
is manifested by loss of bilateral rotation, weakness and 
complaints of pain, with flexion to at least 140 degrees and 
abduction to at least 90 degrees.

3.  The veteran's service-connected prostatitis is not 
productive of voiding dysfunction or urinary tract infection.

4.  The evidence in this case does not show an exceptional or 
unusual disability picture with respect to any of the three 
service-connected disabilities under consideration, so as to 
render impractical the application of the regular schedular 
standards.




CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation of 40 percent 
for service-connected right shoulder disability have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.71, 
4.71a, Diagnostic Codes 5019-5201 (2002).

2.  The schedular criteria for an evaluation in excess of 20 
percent for service-connected left shoulder disability have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.71, 4.71a, Diagnostic Codes 5019-5201 (2002).

3.  The schedular criteria for an evaluation in excess of 20 
percent for prostatitis have not been met..  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.115a, Diagnostic Codes 7512, 
7527 (1993); 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Codes 
7512, 7527 (2002).

4.  The criteria for increased disability ratings on an 
extraschedular basis have not been met. 38 C.F.R. § 
3.321(b)(1) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking increased ratings for his service-
connected bilateral shoulder disability and for service-
connected prostatitis. 

In the interest of clarity, the Board will initially address 
matters relevant to all of the issues currently being 
decided.  The Board will then analyze each of the veteran's 
claims and render a decision.  



Generally applicable law and regulation

The VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126) 
(West 2002)].  Regulations implementing the VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
regulations are accordingly applicable.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

(i.) Standard of review

The former statutory concept of a well grounded claim, 
38 U.S.C.A. § 5107(a) (West 1991), has been eliminated by the 
VCAA.  The current standard of review, which the Board will 
apply, is as follows.  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.3 (2002).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court 
of Appeals for Veterans Claims (the Court) stated that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

(ii.)  Notice

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103 (West 2002).
See also Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a 
letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].
  
After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of the VCAA 
have been satisfied with respect to the issues addressed in 
this decision.  Crucially, on January 10, 2003, the Board 
sent the veteran a letter, with a copy to his representative, 
which discussed the requirements of the VCAA, including the 
responsibilities of the VA and the veteran with respect to 
obtaining evidence.  The veteran was informed that he was to 
provide the RO with the names, addresses, and approximate 
dates of treatment for all health care providers who may 
possess additional records relevant to the claims currently 
on appeal.  He was informed that while VA would make 
reasonable efforts to help the veteran obtain medical records 
to support his claim, it was ultimately his responsibility to 
make sure that the records were received by VA.  The veteran 
did not respond to the letter.

The veteran was also provided with the appropriate law and 
regulations and informed of the kinds of evidence which would 
support his increased rating claims in the multiple Statement 
of the Case and Supplemental Statements of the Case since 
December 1993.  
 
(iii.) Duty to assist

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  The VCAA also requires 
VA to provide a medical examination when such an examination 
is necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159 (2002).  

The evidence on file consists of the veteran's service 
medical records, VA and non-VA outpatient records beginning 
in September 1993, the transcript of a personal hearing at 
the RO in March 1994, hospital reports beginning in March 
1994, and VA examination reports beginning in April 1994.

Besides the veteran's service medical records, there are 
multiple VA and private examination and treatment reports on 
file, including the report of a physical examination in 
November 2000, which was generated in response to the Board's 
April 1999 remand instructions.  These will be reviewed 
below.   

The Board concludes that all available evidence which is 
pertinent to these claims has been obtained.  Neither the 
veteran nor his representative has pointed to any additional 
information that needs to be added to the VA claim folder.  
The veteran has been given ample opportunity to present 
evidence and argument in support of his claim.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
issues on appeal has been consistent with the provisions of 
the law.  Accordingly, the Board will proceed to a decision 
on the merits on the issues on appeal.  




Disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2002).  Separate diagnostic codes identify the 
various disabilities.  Specific schedular criteria will be 
referenced where appropriate below. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2002).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  Cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

Rating musculoskeletal disabilities

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2002) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2002).  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

Entitlement to increased evaluations for bilateral shoulder 
disability.  

Specific schedular criteria

The veteran is currently assigned a 30 percent evaluation for 
his service-connected right (major) shoulder disability and a 
20 percent evaluation for his service-connected left (minor) 
shoulder disability under 38 C.F.R. § 4.71a, Diagnostic Codes 
5019-5201 (2002) [limitation of motion of the arm].  He is 
right handed.  See 38 C.F.R. § 4.69 (2002).

Under Diagnostic Code 5019, bursitis will be rated on 
limitation of motion of the affected part as degenerative 
arthritis under Diagnostic Code 5003.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5019 (2002).

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings is rated on the basis of 
limitation of motion under the appropriate Diagnostic Codes 
for the specific joint or joints involved.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2002).  

Under Diagnostic Code 5201, limitation of motion of either 
extremity at shoulder level warrants a 20 percent evaluation.  
Limitation of motion midway between the side and shoulder 
level warrants a 30 percent evaluation for the major 
extremity and a 20 percent evaluation for the minor 
extremity.  Limitation of motion to 25 degrees from the side 
warrants a 40 percent evaluation for the major extremity and 
a 30 percent evaluation for the minor extremity.  38 C.F.R. § 
4.71a, Diagnostic Code 5201 (2002).  

Normal range of motion for the shoulder is defined as 
follows: forward elevation (flexion) to 180 degrees; 
abduction to 180 degrees; internal rotation to 90 degrees; 
and external rotation to 90 degrees.  See 38 C.F.R. § 4.71, 
Plate I (2002).

Assignment of diagnostic code

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

After a review of the evidence pertaining to the veteran's 
service-connected shoulder disability, the Board has 
determined that the most appropriate diagnostic code for 
evaluation of each shoulder disability is Diagnostic Code 
5201 because of the limitation of motion in each shoulder.  
The remaining shoulder codes involve impairment of the 
humerus, clavicle or scapula and ankylosis of the joint, 
which are not present in this case.  

1.  Entitlement to an increased disability rating for 
service-connected bursitis of the right shoulder, currently 
evaluated as 30 percent disabling.

Analysis

Schedular rating

The medical evidence of record reveals complaints of 
bilateral shoulder pain with progressive limitation of 
motion, worse on the right.  Although there was full range of 
shoulder motion on VA examination in April 1994, VA 
examination in November 1997 revealed "very limited" motion 
of the right shoulder, with forward elevation and abduction 
of 90 degrees and bilateral rotation of 20 degrees.  There 
was significant strength loss in external rotation of the 
right shoulder.  Evaluation in October 1998 revealed right 
shoulder flexion of 90 degrees and abduction of 60 degrees.

Right shoulder surgery was performed at a VA facility on 
January 19, 2000.  By the time the veteran was examined by VA 
in November 2000, bilateral shoulder motion had decreased 
again.  The veteran complained in November 2000 of bilateral 
shoulder pain on use and weakness, especially in the right 
shoulder.  Right shoulder motion included unassisted forward 
flexion, abduction, and bilateral rotation of 45 degrees; the 
veteran used his left arm to raise the right arm to 120 
degrees of flexion.  The examiner in November 2000 diagnosed 
marked limitation in the veteran's ability to use his right 
shoulder for sports and normal activities.

Based on the above, the Board finds that there is sufficient 
evidence to warrant a 40 percent evaluation for limitation of 
motion of the right shoulder, based on the recent examination 
findings noted above showing increased disability. A 40 
percent rating  is the maximum schedular rating assigned 
under Diagnostic Code 5201.  
  
DeLuca considerations

In Johnston v. Brown, 10 Vet. App. 80, 85 (1997), the Court 
determined that if a claimant is already receiving the 
maximum disability rating available, it is not necessary to 
consider whether 38 C.F.R. § 4.40 and 4.45 are applicable.  
Such is the case with this disability now that a 40 percent 
rating has been assigned.

Fenderson considerations

As noted above, in Fenderson, the Court discussed the concept 
of the "staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.

With respect to the veteran's bursitis of the right shoulder, 
a noncompensable rating has been assigned effective September 
1, 1992, the day after the veteran left military service [see 
38 C.F.R. § 3.400]; a 20 percent rating has been assigned 
effective November 18, 1997; and a 30 percent evaluation has 
been assigned effective November 29, 2000.  [Surgery was 
performed on the veteran's right shoulder in January 2000 and 
a temporary total disability rating was assigned under 
38 C.F.R. § 4.30 for the period from January 19, 2000 to 
March 18, 2000; this is not changed by the Board's discussion 
immediately below.]

After a careful review of the medical evidence, the Board 
finds that there is no evidence of limitation of motion of 
the right shoulder prior to November 18, 1997; the zero 
percent evaluation previously assigned was in the Board's 
opinion correct.  The evidence as a whole indicates 
sufficient limitation of motion and pain to warrant a 30 
percent evaluation for the service-connected right shoulder 
disability effective November 18, 1997, the date of a  VA 
examination which demonstrated increased right shoulder 
pathology; a rating in excess of 30 percent is not warranted 
for the right shoulder during that period because there is no 
evidence of limitation of shoulder flexion or abduction 
approximating 25 degrees from the side.  There is  sufficient 
evidence to warrant a 40 percent evaluation beginning 
November 29, 2000 for limitation of motion of the right 
shoulder, based on examination findings showing increased 
disability on that day.  

In short, an increased disability rating, 40 percent, is 
granted, and staged ratings assigned as discussed above.  To 
that extent, the appeal is granted.

2.  Entitlement to an increased disability rating for 
service-connected bursitis of the left shoulder, currently 
evaluated as 20 percent disabling.

Analysis

Schedular rating 

The schedular criteria have been discussed above.  To warrant 
an evaluation in excess of 20 percent for limitation of 
motion of the left (minor) shoulder, shoulder flexion or 
abduction must be limited to approximating 25 degrees from 
the side.  

There was full range of left shoulder motion on VA 
examination in April 1994.  VA examination in November 1997 
revealed decreased left shoulder external rotation of 65 
degrees and internal rotation of 75 degrees; there was mild 
loss in external rotation of the left shoulder.  Evaluation 
in October 1998 revealed left shoulder flexion of 160 
degrees.

The veteran complained in November 2000 of bilateral shoulder 
pain on use and weakness.  Motion of the left shoulder 
included forward flexion of 140 degrees, abduction and 
internal rotation of 90 degrees, and external rotation of 80 
degrees.  The examiner in November 2000 indicated that the 
veteran's left shoulder disability limited his ability to do 
sports and normal activities, although not as much as on the 
right side.

After a review of the medical evidence of record, the board 
concludes that a rating in excess of 20 percent is not 
warranted for left shoulder disability because flexion and 
abduction of the left arm are at least to 90 degrees.  There 
is, therefore, no evidence of limitation of shoulder flexion 
or abduction approximating 25 degrees from the side.  The 
schedular criteria for an increased disability rating have 
accordingly not been met.

DeLuca considerations

The factors discussed in DeLuca have been considered by the 
Board.  The medical evidence does not demonstrate limitation 
of motion due to pain, fatigability, weakness, incoordination 
or the like which would allow for the assignment of a 
disability rating higher than the currently assigned 20 
percent.  The pain and limitation of motion experienced by 
the veteran are contemplated in the 20 percent rating 
currently assigned. 

Fenderson considerations

The veteran was assigned a noncompensable rating beginning 
September 1, 1992; a 10 percent rating effective November 18, 
1997; and a 20 percent rating since November 29, 2000.  

The initial evidence of limitation of motion of the left 
shoulder was not until treatment records dated July 10, 1997.  
A zero percent evaluation for left shoulder disability was 
therefore properly assigned prior to July 10, 1997.  

The Board further concludes that the evidence indicates that  
there was loss of left shoulder motion, with complaints of 
pain, beginning July 10, 1997.  Consequently,  the evidence 
as a whole indicates sufficient pain on use to warrant a 20 
percent evaluation for the veteran's service-connected left 
shoulder disability under the provisions of Diagnostic Code 
5201, beginning July 10, 1997.  To that extent only, the 
appeal is allowed as to this issue.

3.  Entitlement to an increased disability rating for 
service-connected prostatitis, currently evaluated as 20 
percent disabling.

The veteran is currently assigned a 20 percent evaluation for 
his service-connected prostatitis under 38 C.F.R. § 4.71a, 
Diagnostic Codes 7527-7512 (2002).

Specific schedular criteria
 
The Board notes that the rating criteria relevant to the 
genitourinary system underwent revisions effective February 
17, 1994, which is during the pendency of this appeal.  The 
Court has held that when the regulations concerning 
entitlement to a higher rating undergo a substantive change 
during the course of an appeal, the veteran is entitled to 
resolution of his claim under the criteria which most 
favorable.  Karnas v. Derwinski, 1 Vet. App. 308, 312 (1991).  
See also VAOPGCPREC 
3-2000 (2000) [The decision in Karnas is to be implemented by 
first determining whether the revised version is more 
favorable to the veteran.  In so doing, it may be necessary 
for the Board to apply both the former and current versions 
of the regulation.  If the revised version of the regulation 
is more favorable, the retroactive reach of that regulation 
under 38 U.S.C.A. § 5110(g) (West 1991), can be no earlier 
than the effective date of that change, and that the Board 
must apply only the earlier version of the regulation for the 
period prior to the effective date of the change.].

The veteran's disability is rated under both Diagnostic Codes 
7527 and 7512.  
Under the old rating criteria in effect prior to February 17, 
1994, prostatitis is rated as prostate gland injuries, 
infections or hypertrophy, and such are evaluated under the 
criteria for chronic cystitis, depending upon chronic 
disturbance of the bladder.  38 C.F.R. § 4.115a, Diagnostic 
Code 7527 (1993).  Chronic cystitis is rated 10 percent where 
the condition is moderate, with pyuria and diurnal and 
nocturnal frequency.  A 20 percent rating requires a 
moderately severe condition, with diurnal and nocturnal 
frequency with pain, tenesmus.  A 40 percent rating is 
assigned where the condition is severe, with urination at 
intervals of one hour or less, and contracted bladder.  38 
C.F.R. § 4.115a, Diagnostic Code 7512 (1993).

Under rating criteria in effect since February 17, 1994, 
prostatitis is rated as prostate gland injuries, infections, 
hypertrophy, and postoperative residuals, and such are to be 
evaluated under criteria pertaining to "voiding dysfunction" 
or "urinary tract infection," whichever is predominant.  38 
C.F.R. § 4.115b, Code 7527 (2002).  

Under the rating criteria in effect since February 17, 1994, 
"voiding dysfunction" is further classified as involving 
urine leakage, urinary frequency, or obstructive voiding.  
Voiding dysfunction involving urine leakage (including 
continual urine leakage, post-surgical urinary diversion, 
urinary incontinence, or stress incontinence) is rated 20 
percent when requiring the wearing of absorbent materials 
which must be changed less than twice a day; and such is 
rated 40 percent when requiring the wearing of absorbent 
materials which must be changed from two to four times per 
day.  Voiding dysfunction involving urinary frequency is 
rated 10 percent when there is a daytime voiding interval 
between two and three hours, or awakening to void two times 
per night; a 20 percent rating is assigned when there is a 
daytime voiding interval between one and two hours, or 
awakening to void three to four times per night; and a 40 
percent rating is assigned when there is a daytime voiding 
interval of less than one hour, or awakening to void five or 
more times per night.  Voiding dysfunction involving 
obstructed voiding is rated 10 percent when there is marked 
obstructive symptomatology (hesitancy, slow or weak stream, 
decreased force of stream) with one or more of other listed 
symptoms; a 30 percent rating is assigned when there is 
urinary retention requiring intermittent or continuous 
catheterization.  38 C.F.R. § 4.115a (2002).

Under urinary tract infection, a 10 percent rating is 
assigned for long term drug therapy, 1-2 hospitalizations per 
year and /or requiring intermittent intensive management.  A 
30 percent rating contemplates recurrent symptomatic 
infection requiring drainage/frequent hospitalization 
(greater than two/times a year), and/or requiring continuous 
intensive management.  38 C.F.R. § 4.115a (2002).

Analysis

Schedular rating

The Board notes that although prostate cancer was diagnosed 
in August 1995, that disease has not been service connected.  
Consequently, symptomatology noted to be due to prostate 
cancer is not part of his service-connected symptomatology.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing 
Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) [the Board is 
precluded from differentiating between symptomatology 
attributed to a non service-connected disability and that 
attributed to a service-connected disability in the absence 
of medical evidence which does so].  

The record on appeal does in fact distinguish between urinary 
symptoms due to the service-connected chronic prostatitis and 
symptoms due to non service-connected prostate cancer.  In 
fact, the diagnosis on VA examination in November 1997 was 
prostate cancer with residuals and sequelae of impotence, 
incontinence, and frequent micturition.  Additionally, it was 
concluded after evaluation in November 2000 that there was no 
evidence of active prostatitis but that the veteran had 
residual dysfunction resulting from treatment of the prostate 
cancer in the form of urinary urgency and occasional urinary 
incontinence.
  
It was noted on VA examination in April 1994 that the veteran 
complained of nocturia 4-5 times a night, dribbling, and weak 
stream.  When examined by VA in September 1995, he noted 
nocturia 3-4 times a night.  Under the criteria effective 
February 17, 1994, a 20 percent rating is assigned when there 
is a daytime voiding interval between one and two hours, or 
awakening to void three to four times per night; a 40 percent 
rating is assigned when there is a daytime voiding interval 
of less than one hour, or awakening to void five or more 
times per night.  

Since the veteran noted voiding 4-5 times a night in April 
1994 and 3-4 times a night in September 1995, an evaluation 
in excess of 20 percent is not warranted based on the April 
1994 examination findings because the veteran's nocturia is 
primarily less than 5 times a night and, therefore more 
nearly approximates the criteria for the 20 percent 
evaluation rather than the 40 percent evaluation under the 
criteria effective February 17, 1994.  A 40 percent rating is 
also not warranted under the criteria in effect prior to 
February 17, 1994 because the evidence does not show that the 
veteran had urination at intervals of one hour or less and 
contracted bladder.

Consequently, since the criteria for an evaluation greater 
than the current 20 percent rating are not shown under either 
the old or new schedular criteria, an increased evaluation is 
not warranted. 

Fenderson considerations

The assigned disability rating of 20 percent for prostatitis 
is effective as of September 1, 1992, the day after the 
veteran left service.  

Although prior to the discovery of prostate cancer in August 
1995, the veteran's complaints of nocturia 4-5 times a night, 
dribbling, and weak stream were considered due to service-
connected prostatitis, those complaints would not warrant an 
evaluation in excess of 20 percent.  As discussed above, 
genitourinary pathology after the discovery of prostate 
cancer were considered primarily due to the cancer, with the 
notation in November 2000 that there was no active 
prostatitis.  The evidence thus does not show service-
connected prostatitis to be worse than 20 percent disabling 
at any time since service discharge.  Accordingly, the rating 
assigned by the RO is correct and staged ratings are not 
warranted.

Extraschedular consideration

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996); see 
also VAOPGCPREC 6-96.  

In the November 1996 and May 2002 Supplemental Statements of 
the Case, the RO cited 38 C.F.R. § 3.321(b)(1) in its 
analysis and concluded that referral for consideration of an 
extraschedular evaluation was not warranted.  Because the 
veteran has been given the regulations on the assignment of 
an extraschedular rating, the Board believes that it should 
address the possibility of the assignment of an 
extraschedular rating for all of the disabilities at issue.   

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2002).

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  "An exceptional case includes 
such factors as marked interference with employment or 
frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards."  Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

The Board finds that the veteran's symptoms are consistent 
with the criteria in the Rating Schedule.  There is no 
medical evidence that the clinical picture is in any way out 
of the ordinary, and the veteran has pointed to none.  The 
veteran has not been frequently hospitalized for the 
disabilities at issue.  As noted above, he was hospitalized 
in January 2000 for a right shoulder operation; this appears 
to be his only hospitalization recently.  He has been awarded 
a 100 percent temporary total rating under 38 C.F.R. § 4.30 
in connection with that surgery.  

There is no evidence that the service-connected bilateral 
shoulder disability or prostatitis presents an unusual or 
exceptional disability picture.  As discussed in detail 
above, the service-connected bilateral shoulder disability is 
principally manifested by complaints of pain and limitation 
of motion, especially on the right side.  There is no 
evidence of marked interference with employment, over and 
above that contemplated in the assignment of the 40 percent 
rating, and the veteran has pointed to none.  Although there 
is no question that the veteran's bilateral shoulder 
disabilities, in particular the right shoulder disability, 
cause him significant problems, this is contemplated in the 
assigned disability ratings.  See Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].  The medical evidence of record, discussed above, 
indicates that the veteran's prostatitis is not the major 
source of his genitourinary problems.

The Board accordingly finds that the veteran's disability 
picture is not unusual or exceptional and does not render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).  Accordingly, the 
Board determines that the assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.


ORDER

A disability rating of  40 percent for the service-connected 
right shoulder disability is granted beginning November 29, 
2000, subject to the controlling regulations applicable to 
the payment of monetary benefits.  An evaluation of 30 
percent for the service-connected right shoulder disability 
is granted from November 18, 1997 to November 28, 2000 
(excluding the previously assigned period of temporary total 
disability), subject to the controlling regulations 
applicable to the payment of monetary benefits.  

A disability rating in excess of the currently assigned 20 
percent for the service-connected left shoulder disability is 
denied.  An evaluation of 20 percent for service-connected 
left shoulder disability beginning July 10, 1997 is granted, 
subject to the controlling regulations applicable to the 
payment of monetary benefits.  

The criteria for an evaluation in excess of 20 percent for 
prostatitis is denied. 


	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

